Citation Nr: 1303366	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than January 5, 2007, for the award of a 70 percent disability evaluation for major depression with dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active military service from December 1968 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In November 2011, the Board denied the Veteran's claim of entitlement to an effective date earlier than July 13, 2004, for the grant of service connection for major depression with dysthymic disorder.  In that same decision, the Board remanded the claim of entitlement to an effective date earlier than January 5, 2007, for the award of a 70 percent disability evaluation for major depression with dysthymic disorder.  Following the development requested, the RO issued a supplemental statement of the case in July 2012 continuing its denial of the Veteran's claim.  The appeal has since been returned to the Board.  


FINDING OF FACT

It was factually ascertainable as of July 13, 2004, that the Veteran met the criteria for a 70 percent rating for service-connected psychiatric disability.  


CONCLUSION OF LAW

An effective date of July 13, 2004, for the award of a 70 percent rating for major depression with dysthymic disorder is warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.1, 4.126, 4.130, Diagnostic Codes 9433, 9434 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action needed to render a decision as to the issue on appeal has been accomplished.  Through March 2007 and May 2007 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate an increased rating claim as well as the information and evidence needed to substantiate a claim for an earlier effective date.  In this regard, the notice letters included the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2007 and May 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran submit medical evidence, opinions, statements, and treatment records regarding his disability.  

Otherwise, the Veteran's service medical records are associated with the claims file, as are his VA treatment records (to include those associated with his Virtual VA electronic file).  Records associated with the Veteran's private medical treatment in the 1980s and 1990s are also available for review, as are his records from the Social Security Administration (SSA) and from the Vet Center.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of the issue on appeal that need to be obtained.  The Board also notes that, the Veteran underwent VA examinations in February 2006 and April 2007, the reports of which are associated with the claims file.  Also, the Veteran has submitted evidence and argument in support of his claim to include a statement from his ex-spouse.  Therefore, the Board finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  

II. Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, when addressing the effective date for an award of increased compensation, the Board must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  

Additionally, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  Under 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  

Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

By way of history, the Veteran was denied service connection for depression in a February 2003 rating decision.  He was notified of the decision but did not appeal.  As such, that decision is final.  Subsequently, the Veteran underwent a VA mental disorders examination in February 2006.  In a March 2006 rating decision, the RO granted service connection and assigned a 50 percent disability rating for major depression with dysthymic disorder.  The award was effective July 13, 2004, the date of receipt of the Veteran's reopened claim for service connection for depression.  (As noted in the Introduction, above, in November 2011 the Board denied the Veteran's claim of entitlement to an effective date earlier than July 13, 2004, for the grant of service connection for major depression with dysthymic disorder.)

On January 5, 2007, within the one-year appeal period following notice of the March 2006 rating decision, the RO received additional (new and material) evidence from the Veteran in support of a higher disability rating.  See Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after an RO decision render that RO decision nonfinal); 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"); see also 38 C.F.R. § 3.156(b) (2012).  Thereafter, the RO obtained medical records associated with the Veteran's treatment at the Vet Center as well as additional VA mental health outpatient treatment records.  In light of this evidence, the Veteran underwent an additional VA mental disorders examination in April 2007.  In a May 2007 rating decision, the RO increased the Veteran's disability rating to 70 percent for major depression with dysthymic disorder.  The effective date of the award was January 5, 2007.  

Here, the Veteran seeks an earlier effective date for his 70 percent rating for major depression with dysthymic disorder.  In light of the submission of new and material evidence following the March 2006 rating decision, the Board finds the March 2006 rating decision lacks finality as to the rating assigned.  As such, the Board will consider whether a rating to 70 percent for major depression with dysthymic disorder is warranted for any period back to July 13, 2004, the date of the grant of service connection.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Turning to the rating criteria for major depression with dysthymic disorder, the Board first observes that the criteria listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under the General Rating Formula for Mental Disorders, an evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the Veteran's claim, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The severity of the Veteran's psychiatric symptoms has been noted by a VA clinician as being variable, depending on the day and circumstances.  Historically, the medical evidence documents that the Veteran's psychiatric disability has been ongoing for many years, and there is evidence of the Veteran's treatment for the disability prior to July 13, 2004.  With regard to mental health treatment since July 13, 2004, the Board notes that a December 2004 VA mental health treatment note reflects that the Veteran was identified as suffering from recurrent major depression and that he was trying to cope with a number of life issues.  

In the report of February 2006 VA examination, the examiner commented that the Veteran's depressive symptoms did seem to have reduced his capacity to conduct work around his home.  The symptoms also caused marked social isolation with a lack of almost any social contact outside of work.  The Veteran's depressive symptoms were also noted to have reduced his interest and initiative to participate in hobbies or other enjoyable leisure activities.  Mental status examination, in particular, revealed the Veteran's affect as being tired and restricted as well as occasionally appearing sad.  The Veteran was also noted as smiling infrequently during the examination.  Additionally, the Veteran was reported as having some difficulty with obsessive worry and also over-reacting to small stresses.  His thought processes seemed to the examiner as somewhat circumstantial, and his thought content included depressive themes of discouragement and apathy.  The examiner's diagnosis was major depressive disorder, recurrent, in partial remission, and also dysthymic disorder, in partial remission.  A GAF of 52 was reported.  

Thereafter, a statement from the Veteran's ex-spouse was received in January 2007.  The ex-spouse described the Veteran as having obsessive thoughts, impaired judgment, and impaired impulse control that affected his employment, his marriage, and his overall relationship with the children of his ex-spouse.  The Veteran's speech during verbal arguments was described as being, at times, illogical or obscure.  The Veteran was also described as lacking in impulse control, especially when it came to interacting with his stepson or when involved in stressful circumstances.  The Veteran's ex-spouse also noted that the Veteran had threatened at one time to kill her and then himself.  

Evidence from the Vet Center noted that the Veteran was treated for depression and anxiety beginning in August 2006.  A Vet Center initial intake form noted a GAF of 50.  Counseling records in 2006 and 2007 appear to reflect an improvement in the Veteran's psychiatric condition in that the Veteran reported that there were more better days than bad days.  

In April 2007, the Veteran underwent a second VA mental disorders examination.  The examiner, in particular, noted that the Veteran reported a history of variable, irritable, depressed mood at times with some improvement on medication.  The Veteran also reported a history of chronically low energy and variable concentration.  It was also noted that the Veteran had had only partial remission of his major depressive disorder in the last year.  The examiner commented that the Veteran demonstrated a considerable impairment in his ability to focus on timely task completion and considerable impairment in his ability to tolerate the increased mental demands and stress of the workplace secondary to psychiatric disability.  The examiner reported a GAF of 50.  

Otherwise, a review of the Veteran's SSA records reflects the Veteran's report that he used to be friendly and gregarious, but that he had lost contact with most if not all of his friends.  As a result, he was unable to think of enough people to use as references on any work application.  Additionally, the Veteran reported handling stress poorly in that it caused him to become flustered and confused.  He also identified his chronic depression as the worst and largest problem he had and that it affected everything he did.  

It is clear to the Board in the present case, as noted above, that the Veteran's psychiatric symptoms are only in partial remission.  Thus, notwithstanding any apparent short-term improvement in the Veteran's condition, as noted by the medical evidence, his condition remains chronic and based on the reported GAFs, predominantly severe in nature.  The Board finds persuasive that the Veteran has been identified as demonstrating considerable impairment in his ability to tolerate the increased mental demands and stress of the workplace secondary to his service-connected psychiatric disability.  This finding, and the Veteran's marked social isolation, is supported by the other evidence of record.  As noted above, based on the most recent evidence submitted in January 2007, the RO awarded the Veteran a 70 percent rating for major depression with dysthymic disorder.  

In reviewing the evidence on appeal, the Board finds similarities in the Veteran's depressive symptomatology throughout the appeal period.  In particular, the Veteran's employment issues secondary to his psychiatric disorder, as reported by the VA examiner in April 2007, have been historically present for a number of years.  Besides occupational impairment, the Veteran has also historically demonstrated social impairment, not only in his dysfunctional relationships with his family, but also in his isolative behavior and the lack of relationships with others except his siblings.  Furthermore, the variability of the Veteran's psychiatric symptoms has not resulted in any significant period of remission since July 13, 2004.  

At the same time, the Board is aware that prior to January 5, 2007, a number of the rating criteria warranting a 70 percent rating have not necessarily been shown.  However, as the Court has indicated, the criteria listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, supra.  

Therefore, when the Board considers the evidence as a whole, it finds that there is reasonable doubt as to whether the frequency and severity of the Veteran's psychiatric symptoms associated with his major depression with dysthymic disorder have met the criteria for a 70 percent rating since July 13, 2004.  Finding reasonable doubt in favor of the Veteran, an effective date of July 13, 2004 for a 70 percent rating for major depression with dysthymic disorder is warranted.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an effective date of July 13, 2004, for the award of a 70 percent rating for major depression with dysthymic disorder, is granted, subject to laws and regulations governing the payment of monetary benefits.  


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


